NO. 07-02-0019-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                   MARCH 13, 2002

                         ______________________________


                         VICKIE DIANNE GRAY, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

        FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

              NO. 57941; HONORABLE CHARLES D. CARVER, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Vickie Dianne Gray has appealed from a judgment adjudicating her guilt

for the offense of securing execution of a document by deception after a motion by the

State to revoke her probation and the resulting sentence of two years confinement in the

Institutional Division of the Department of Criminal Justice. However, she has now filed

a motion to dismiss that appeal, which is signed by both appellant and her attorney.
      Because appellant has complied with the requirements of Rule 42.2(a) of the Rules

of Appellate Procedure and because we have not yet delivered our opinion prior to

receiving appellant’s motion to dismiss, we hereby grant the motion.


      Furthermore, having dismissed this appeal at appellant’s request, no motion for

rehearing will be entertained, and our mandate will issue forthwith.



                                                John T. Boyd
                                                 Chief Justice

Do not publish.




                                            2